Title: From Benjamin Franklin to Vergennes, 1 October 1779
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,
Passy Oct. 1. 1779
I received the Letter your Exy did me the honour of writing to me of the 25th past, inclosing a Memorial relating to the Claim of two Corporals of the Artillery to Shares of the Prize Ship the Fox, taken by the Boston Frigate, on board of which they were, and assisting in the Action. Nothing appears to me more just than that Claim, if the Facts are as stated in their Memorial; and I shall therefore transmit it to Congress, who will, I doubt not, take Care that Justice be done them. But I have always understood that the Fox was retaken before she got into Port; and I never heard of any Money or other Things of Value taken out of her, which I think Mr. Adams would have mentioned to me if it had been true. Indeed it was never usual for Merchant Ships to carry Money from England to America so much more Profit was to be made by carrying Merchandize. However the Matter will be duly inquired into.
With the greatest Respect I am, Your Excellency’s most obedient and most humble Servant
B Franklin
M le Comte de Vergennes.
